Case 1:11-cv-00691-LAK-RWL Document 2290-1 Filed 08/05/19 Page 1 of 11




                   EXHIBIT A
Case 1:11-cv-00691-LAK-RWL Document 2290-1 Filed 08/05/19 Page 2 of 11
Case 1:11-cv-00691-LAK-RWL Document 2290-1 Filed 08/05/19 Page 3 of 11




           US Judge Retaliates
           Against Human Rights
           Lawyer For Refusing To
           Turn Over Computer and
           Cell Phone to Chevron In
           Ecuador Pollution Battle
           In SLAPP Attack, Lewis A. Kaplan
           Continues to Try To Rescue Oil Giant
           From $12b Pollution Judgment That
           Is Killing Off Indigenous Peoples
Case 1:11-cv-00691-LAK-RWL Document 2290-1 Filed 08/05/19 Page 4 of 11




                                            criminal referral
           letter
Case 1:11-cv-00691-LAK-RWL Document 2290-1 Filed 08/05/19 Page 5 of 11




                                         epidemic of cancer




                                   summary of the evidence




                                 here
Case 1:11-cv-00691-LAK-RWL Document 2290-1 Filed 08/05/19 Page 6 of 11




                                             criticized him




                                      here




               admitted under oath that he repeatedly lied




                history of committing ethical violations
Case 1:11-cv-00691-LAK-RWL Document 2290-1 Filed 08/05/19 Page 7 of 11


                     here
Case 1:11-cv-00691-LAK-RWL Document 2290-1 Filed 08/05/19 Page 8 of 11
Case 1:11-cv-00691-LAK-RWL Document 2290-1 Filed 08/05/19 Page 9 of 11




              here
Case 1:11-cv-00691-LAK-RWL Document 2290-1 Filed 08/05/19 Page 10 of 11




                                          here




           Article on Chevron intimidation campaign from Rex
           Weyler, a founder of Greenpeace.

           Amnesty International Demands U.S. Dept. of Justice
           Investigate Chevron for Witness Bribery and Fraud

           Donziger statement responding to Kaplan’s attacks on
           human rights advocacy and his own questionable
           ethical behavior.
Case 1:11-cv-00691-LAK-RWL Document 2290-1 Filed 08/05/19 Page 11 of 11


           Support rising for Steven Donziger’s demand that he
           be allowed to present evidence of Chevron fraud in
           bar proceeding




               Trend to 'criminalize human
            rights advocacy' is tainting US
                 judiciary, anti-corruption
                               group warns
